Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Examiner notes that the amendment entered 03/22/2021 has overcome all outstanding objections. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zou et al. (CN100999384, with reference to the provided machine translation, hereinafter referred to as Zou) in view of Tajima et al. (US3971723, hereinafter referred to as Tajima), and in further view of Shinobu et al. (JPH10297933 with reference to machine translation via EspaceNet, hereinafter referred to as Shinobu).
Regarding claim 1, Zou discloses a glass material containing, in terms of oxide by mol. %, 25 % Tb2O3 (see Zou at [0041]-[0042]) which is within the claimed range of 5-40 mol. % Tb2O3. Zou is silent to the addition of Sb2O3 and 2O3, so it is assumed the glass is substantially free of both, however Zou does state that AlF3 is added to the molten glass mixture (see Zhou at [0098] teaching that when melting glass, AlF3 should generally be introduced). 
Zou is silent as to the percentage of Tb+3 ions present in the glass, however, Zou teaches that the glass has high transmittance in the visible light region and the near-infrared light region, and can be used as a Faraday rotator (see Zou at [0083]). Zou also teaches that the manufactured magneto-optical device is smaller in size, lighter in weight, higher in performance, and lower in cost (see Zou at [0082]). 
Tajima is directed to a glass material containing, in terms of oxide by mol. %, 25% Tb2O3 (see Tajima at Col. 3, Table 4, Example 15), which is within the claimed range of 5-40 mol. % Tb2O3. Tajima teaches that in order to increase the Verdet constant, the concentration of the Tb3+ ion in the glass should be increased (see Tajima at Col. 1, lines 24-25). Tajima further teaches that glass containing a Tb3+ ion has a large Verdet constant and a reduced absorption of light in the visible and infrared wavelength regions (see Tajima at Col. 1, lines 14-16). Tajima additionally teaches that if small amounts of Sb2O3, As2O3 and AlF3
Therefore, it would have been obvious to a person having ordinary skill in the art to use AlF3 in the glass disclosed by Zou to cause substantially all terbium ions to become trivalent as taught by Tajima with a reasonable expectation of successfully providing a glass which can be used as a Faraday rotator which is higher in performance and with high transmittance in the visible and infrared light ranges. 
Zou and Tajima are silent as to the P2O5 and Ga2O3 content of the glass. Shinobu is directed to a glass composition for a Faraday rotating device (see Shinobu at [0001] from machine translation via EspaceNet). Shinobu teaches that when melting glass, it is ideal to reduce all terbium to a trivalent state. Generally, Sb2O3 or carbon used as a defoaming agent at the time of melting glass has a reducing effect, and it is preferable to use an additive having these reducing effects. Further, melting in a reducing atmosphere also has a great effect on the generation of trivalent terbium. (See Shinobu at Page 7, lines 262-266 from machine translation via EspaceNet). Shinobu teaches when P2O5 is introduced into this glass system, the glass forming ability is further enhanced. However, if it exceeds 7%, vitrification becomes difficult. More preferably, it is in the range of 1 to 7% (see Shinobu at [0008] from machine translation via EspaceNet). Shinobu also teaches the glass contains 5 to 35 mol. % Ga2O3 (see Shinobu at [0007] from machine translation via EspaceNet) and if Ga2O3 is less than 5%, it hardly 
Therefore, it would have been obvious to a person having ordinary skill in the art to modify Zou in view of Tajima to contain P2O5 and Ga2O3 within the range disclosed by Shinobu with a reasonable expectation of successfully providing a faraday rotating device with an enhanced glass forming ability without the melting temperature becoming too high as taught by Shinobu with a reasonable expectation of success. 
Regarding claim 2, Zou in view of Tajima discloses the limitations of claim 1 as discussed above. Zou further discloses that the glass material contains, in terms of oxide by mol. %, 25% Tb2O3 (see Zou at [0041]-[0042]), which is within the claimed range of 25-40 mol. % Tb2O3. 
Regarding claim 3, Zou in view of Tajima discloses the limitations of claim 1 as discussed above. Zou further discloses that the combination of SiO2+B2O3+P2O5 is over 50 mol. % (see Zou at [0043]), which is within the claimed range of 0 to below 75% SiO2+B2O3+P2O5. Zou does not disclose specific values for SiO2 and B2O3 mol. %. Zou is silent as to P2O5 and thus is assumed to 2O5. Zou teaches that when the content of B2O3 and SiO2 is lower than 40 mol. %, the glass will crystallize and the chemical stability of the glass is reduced; when the content of B2O3 and SiO2 exceeds 85 mol. %, the high temperature melting viscosity of the glass will increase, which will make the glass difficult to melt (see Zou at [0098]). 
Tajima discloses an example of a glass which contains, in mol. %, 22.5% SiO2 (see Tajima at Col. 3, Table 4, Example 15) which is within the claimed range of 0 to below 45 mol. % SiO2; 22.5% B2O3 (see Tajima at Col. 3, Table 4, Example 15) which is within the claimed range of 0 to below 25 mol. % B2O3; and with no substantial P2O5 (see Tajima at Col. 3, Table 4, Example 15), which provides a  SiO2+B2O3+P2O5  value of 45 mol. % (see Tajima at Col. 3, Table 4, Example 15), which is within the claimed range of over 0 to below 75 mol. % of SiO2+B2O3+P2O5. 
Therefore, it would have been obvious to a person having ordinary skill in the art to ensure the glass disclosed by Zou remains within the claimed compositional range for SiO2, B2O3, and P2O5 as taught by Tajima and Zou with a reasonable expectation of successfully providing a glass which does not crystallize and is not difficult to melt. 
Regarding claim 4, Zou in view of Tajima discloses the limitations of claim 1 as discussed above. Zou further discloses a glass further containing, in mol. %, 2O3 (see Zou at [0044]), which is within the claimed range of 0 to below 75 mol. % Al2O3. 
Regarding claim 5, Zou in view of Tajima discloses the limitations of claim 1 as discussed above. While Zou does not explicitly disclose a glass having a light transmittance of 60% or more at a wavelength of 633 nm and an optical path of 1 mm, Zou teaches that the glass has high transmittance in the visible light region and near-infrared light region, and can be used as a Faraday rotator (see Zou at [0083]). 
However, the glass disclosed by Zou is substantially similar to the glass of the present invention, and therefore the glass disclosed by Zou must necessarily have the inherent characteristics of the glass of the present invention as further evidenced by Zou teaching the glass has high transmittance in the visible and infrared regions. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (see MPEP 2112.01(I) first paragraph). Therefore, claim 5 is considered prima facie obvious over Zou as modified by Tajima.
Regarding claim 6, Zou in view of Tajima discloses the limitations of claim 1 as discussed above. Zou further discloses the glass has a glass transition point of ～688℃ (see Zou at [0081]), which is within the claimed range of 650 to 1,000 °C. Zou also teaches that the glass has good mechanical, physical and optical properties (see Zou at [0082]).
Therefore it would have been obvious to a person having ordinary skill in the art to provide a glass with a glass transition point which overlaps with the claimed range and the range taught by Zou with a reasonable expectation of successfully providing a glass with good mechanical, physical, and optical properties. 
Regarding claim 7, Zou in view of Tajima discloses the limitations of claim 1 as discussed above. Zou further discloses that the glass is capable of being used as a magneto-optical device (see Zou at [0084] teaching that the reliability, sensitivity, anti-interference and insulation of the manufactured magneto-optical device are superior to those of the prior art.). Therefore, claim 7 is obvious in view of Zou and Tajima.
Regarding claim 8, Zou in view of Tajima discloses the limitations of Claim 7 as discussed above. Zou further discloses that the glass is capable of being used as a Faraday rotator (see Zou at [0083] teaching that the glass can be used as a Faraday rotator.). Therefore, claim 8 is obvious in view of Zou and Tajima.
Regarding claim 9, Zou discloses a glass material containing, in terms of oxide by mol. %, 25% Tb2O3 (see Zou at [0041]-[0042]), which is within the 2O3. Zou is silent to the addition of Sb2O3 and As2O3, so it is assumed the glass is substantially free of both. 
While Zou does not explicitly disclose a glass having a light transmittance of 60% or more at a wavelength of 633 nm and an optical path of 1 mm, Zou teaches that the glass has high transmittance in the visible light region and near-infrared light region, and can be used as a Faraday rotator (see Zou at [0083]). 
Additionally, the glass disclosed by Zou is substantially similar to the glass of the present invention, and therefore the glass disclosed by Zou must necessarily have the inherent characteristics of the glass of the present invention as further evidenced by Zou teaching the glass has high transmittance in the visible and infrared regions. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (see MPEP 2112.01(I) first paragraph). 
Zou and Tajima are silent as to the P2O5 and Ga2O3 content of the glass. Shinobu is directed to a glass composition for a Faraday rotating device (see Shinobu at [0001] from machine translation via EspaceNet). Shinobu teaches that when melting glass, it is ideal to reduce all terbium to a trivalent state. Generally, Sb2O3 or carbon used as a defoaming agent at the time of melting glass has a reducing effect, and it is preferable to use an additive having these reducing 2O5 is introduced into this glass system, the glass forming ability is further enhanced. However, if it exceeds 7%, vitrification becomes difficult. More preferably, it is in the range of 1 to 7% (see Shinobu at [0008] from machine translation via EspaceNet). Shinobu also teaches the glass contains 5 to 35 mol. % Ga2O3 (see Shinobu at [0007] from machine translation via EspaceNet) and if Ga2O3 is less than 5%, it hardly contributes to the glass forming ability. If it exceeds 35%, the melting temperature becomes high, which is not preferable (see Shinobu at [0008] from machine translation via EspaceNet).
Therefore, it would have been obvious to a person having ordinary skill in the art to modify Zou in view of Tajima to contain P2O5 and Ga2O3 within the range disclosed by Shinobu with a reasonable expectation of successfully providing a faraday rotating device with an enhanced glass forming ability without the melting temperature becoming too high as taught by Shinobu with a reasonable expectation of success.
Response to Arguments
Applicant's arguments filed 03/22/2021 have been fully considered but they are not persuasive. 
Applicant argues the claims 1 and 9 have been amended to include limitations not disclosed by Zou or Tajima. This argument is moot as claims 1 and 9 stand rejected over Zou in view of Tajima and in further view of Shinobu as discussed above. 
Applicant argues that Shinobu fails to teach or suggest that the glass composition includes the amounts of P2O5 and Ga2O3 required by applicant’s claims 1 and 9. Examiner respectfully disagrees as detailed in the above office action. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON K MILLER whose telephone number is (571)272-4616.  The examiner can normally be reached on M-F 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571) 270-7875.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 
/KARL E GROUP/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        





/CAMERON K MILLER/Examiner, Art Unit 1731